 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 ABRAHAM CRUZADO,                                    Case No.: 3:16-cv-00690-MMD-WGC

 4          Plaintiff                                                  Order

 5 v.                                                              Re: ECF No. 79

 6 ISIDRO BACA, et. al.,

 7          Defendants

 8

 9        Defendants have filed a motion requesting a seven-day extension of time to file

10 supplemental discovery responses. (ECF No. 79.) The motion is GRANTED. Defendants have

11 up to and including December 13, 2018, to file and serve the supplemental discovery responses.

12 IT IS SO ORDERED.

13 Dated: December 7, 2018

14                                                        _________________________________
                                                          William G. Cobb
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22

23
